By the Court:
The only points made relate to the charge given by the Court to the jury. Subdivision six of section one thousand and ninety-three of the Penal Code provides that the “ charge must be reduced to writing before it is given, unless by the mutual consent of the parties it is given orally, or unless it is fully taken down by the reporter of the Court at the time it is given.”
It appears from the record that the Court charged the jury orally, “ a written charge being waived.” It also appears that “ counsel for the respective parties having expressly waived a written charge, the Court charged the jury as follows;” and then the charge is given at length in the transcript.
There can be no just pretense that the charge was not given orally by the mutual consent of the parties; and if there could be, we should still necessarily presume from the fact of its appearing in the record, that it was fully taken down by the reporter at the time it was given.
There was no impropriety in the remarks made by the Court to the jury on the subject of insanity. They were a just caution to the jury to be careful that no pretended case of insanity should be allowed to shield a man from the ordinary consequences of his own acts, while at the same time the jury were in effect told that if one has really committed an act which was the result of a diseased or unsound mind, the defense of insanity would be a good one, and he ought to have the full benefit of it.
Judgment affirmed.